Order filed May 29, 2014.




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-13-00803-CR
                                ____________

                   VINCENT COLBY DUFFEY, Appellant

                                       V.

                      THE STATE OF TEXAS, Appellee


                   On Appeal from the 268th District Court
                           Fort Bend County, Texas
                    Trial Court Cause No. 12-DCR-059653


                                    ORDER

      Appellant is represented by appointed counsel, Shannon Leigh Love.
Appellant’s brief was originally due January 20, 2014. We granted a total of 120
days extension of time to file appellant’s brief until May 21, 2014. When we
granted the last extension, we noted that no further extensions would be granted.
No brief was filed. On May 20, 2014, counsel filed a further request for extension
of time to file appellant’s brief. Counsel did not allege any exceptional
circumstances in the request.

      We deny the request for extension and issue the following order.

      Accordingly, we order Shannon Leigh Love to file a brief with the clerk of
this Court on or before June 30, 2014. If counsel does not timely file appellant’s
brief as ordered, the Court will issue an order abating the appeal and directing the
trial court to conduct a hearing to determine the reason for the failure to file the
brief and the consideration of sanctions, appointment of new counsel, or other
appropriate relief.



                                  PER CURIAM



Panel consists of Justices Boyce, Busby, and Wise.